Citation Nr: 1412613	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent since June 23, 2007, for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 8, 2004, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2010, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a March 2010 decision, the Board granted service connection for a seizure disorder and remanded claims for service connection for a dental disability secondary to a seizure disorder, and an increased rating for bilateral sensorineural hearing loss.  An April 2010 rating decision granted service connection for a dental disability, secondary to a seizure disorder and assigned a 40 percent rating effective August 19, 2003; and increased the rating for hearing loss to 30 percent effective June 23, 2007.  

In June 2013, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge.  In an October 2013 decision, the Board dismissed the claim for entitlement to an effective date earlier than July 11, 2003, for the grant of service connection for a seizure disorder based on the Veteran's withdrawal of the claim; found the assignment of a 10 percent preexisting rating for a seizure disorder proper; and remanded the claims for higher ratings for bilateral hearing loss and entitlement to an effective date prior to May 11, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.  

In a December 2013 rating decision, the RO granted an effective date of January 8, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities with entitlement to special monthly compensation based on housebound status effective that same date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 8, 2014, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran's attorney in writing that a withdrawal of the appeal on the issue of entitlement to a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent from June 23, 2007, for bilateral hearing loss was requested.  

2.  The Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities that was received by the RO on May 11, 2010; the earliest date he met the requirements for a finding of individual unemployability was August 19, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent from June 23, 2007, for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for an effective date of August 19, 2003, but not earlier, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On January 8, 2014, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran's attorney that a withdrawal of the appeal on the issue of entitlement to a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent from June 23, 2007, for bilateral hearing loss, was requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claim concerning the effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities arises from an appeal of an allowance.  Once a benefit sought is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, neither the Veteran, nor his attorney, has alleged error in VA's notice.  Thus, the Board finds that the duty to notify has been met and no further notice is necessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements and personal hearing testimony in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Accordingly, the Board VA's duty to assist has also been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Earlier Effective Date

Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  Brannon v. West, 12 Vet. App. 32 (1998) (mere presence of medical evidence of a condition does not establish an intent to seek service connection for the disability).  The term claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2013).

The record shows that the Veteran has not worked since approximately 1997, and he initially filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities that was received on May 11, 2010.  Although that was the initial effective date assigned, the RO subsequently granted an effective date of January 8, 2004, for the benefit, concluding that was the earliest date that the Veteran's service-connected seizure disability was rated 70 percent, and therefore, the earliest date that he met the criteria for a total disability rating based on individual unemployability due to service-connected disability pursuant to 38 C.F.R. § 4.16.  

However, 38 C.F.R. § 4.16 also allows a finding of individual unemployability if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran continues to assert that he should be awarded an effective date of July 11, 2003, for the grant of a total disability rating based on individual unemployability due to service-connected disability since that is the date that he initially filed his claim for service connection for a seizure disorder.

The Veteran was service-connected for seizures rated 30 percent, effective July 11, 2003, and for a history of Dilantin hyperplasia with residual endutulism with severe atrophy of the mandibular and maxillary alveolar ridges associated with a seizure disorder, rated 40 percent, effective August 19, 2003.  His combined service-connected disability rating was 30 percent, effective July 11, 2003, and 60 percent August 19, 2003.  However, because the disabilities are of the same etiology, related to the seizure disorder, he met the criteria of 38 C.F.R. § 4.16(a) as of August 19, 2003, as he had a single 60 percent disability due to seizure disorder when the disabilities were considered together and that combined disability was shown to render him unable to secure or follow a substantially gainful occupation.

Therefore, the Board finds that August 19, 2003 is the earliest date that he met the criteria for a total disability rating based on individual unemployability due to service-connected disabilities.  The Board finds that the Veteran's service-connected disabilities were such as of August 19, 2003, that he was unable to secure or follow a substantially gainful occupation.  Accordingly, an effective date of August 19, 2003, but not earlier, is warranted.  

However, prior to August 19, 2003, the Veteran did not have one disability rated 60 percent or more, nor did he have a combined rating of 70 percent or more.  Moreover, he had not filed a claim for such benefit that VA had received.  To the extent that the Veteran or his attorney may argue that exceptional circumstances existed such that a total disability rating based on individual unemployability due to service-connected disabilities should be awarded pursuant to 38 C.F.R. § 4.16(b), the Board finds that the Veteran's disability prior to August 19, 2003, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation by reason of service connected disability.

Prior to August 19, 2003, the Veteran was service-connected only for a seizure disorder, rated 30 percent disabling.  The evidence of record does not show that seizure disorder, alone, made him unable to secure or follow a substantially gainful occupation.  Prior to July 11, 2003, the Veteran was not service-connected for any disability.

Therefore, the Board concludes that an effective date prior to August 19, 2003, is not warranted on any basis.  The Board finds that the preponderance of the evidence is against the assignment of any effective date earlier than August 19, 2003.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent from June 23, 2007, for bilateral hearing loss, is dismissed.  

An effective date of August 19, 2003, but not earlier, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


